UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MAXIME GEDEON,
Plaintiff-Appellant,

v.
                                                               No. 97-2566
HOST MARRIOTT CORPORATION;
MARRIOTT DISTRIBUTION SERVICES,
INCORPORATED,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-97-2048-AW)

Submitted: June 23, 1998

Decided: July 23, 1998

Before WILKINS, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Appellant. Todd J. Horn, VENABLE, BAETJER & HOW-
ARD, L.L.P., Baltimore, Maryland; Nancy C. Lee, MARRIOTT
INTERNATIONAL, INC., Washington, D.C., for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Maxime Gedeon appeals from the district court order
granting the Defendant's motion for summary judgment and dismiss-
ing Gedeon's employment discrimination action. Gedeon, a Haitian
native, instituted an action against his former employer, Host Marriott
Corporation (Marriott), alleging unlawful discrimination in terminat-
ing his employment under 42 U.S.C.A. § 2000e to 2000e-17 (West
1994 & Supp. 1998). Gedeon alleges that Marriott fired him because
of his race and national origin.

Gedeon worked for Marriott beginning in the summer of 1986 as
"buy out" labor. In early 1987, Marriott employed him as a janitor in
a distribution center. In October 1987 Gedeon retained an attorney to
assist him in his application for political asylum in the United States.
His attorney contacted Marriott and indicated that Gedeon was a
political refugee and would be seeking political asylum in the United
States. At approximately the same time, Gedeon discussed the possi-
bility of receiving a labor certification from Marriott which would
serve as Marriott's sponsorship of Gedeon for legal permanent resi-
dence in the United States. The labor certification was not prepared
or acted upon at that time.

Approximately three weeks later, Gedeon signed an Employment
Eligibility Verification Form (Form I-9), which falsely identified him
as a citizen or national of the United States. Gedeon alleges that a
manager at Marriott prepared the form for him and supplied the infor-
mation and he signed it at a time when he understood little English.

Gedeon continued to work in the distribution center for eight years.
He was an adequate employee, was given a variety of responsibilities,
and was never disciplined. At the end of 1995 Gedeon and Marriott
again discussed the possibility of Marriott sponsoring him for his

                     2
legal permanent residence. Gedeon again retained an attorney to com-
plete the necessary paperwork. Gedeon gave the Application for Alien
Employment Certification to Kenn Floren, the general manager at
Marriott, to sign. The application stated Gedeon's position as "Man-
ager, Warehouse." It listed the wage earned as that of the warehouse
manager position. Gedeon's position at the time was a janitor in the
warehouse, with a lower wage than what he reported for the manager
position.

Floren told Gedeon that changes needed to be made on the applica-
tion before it could be signed. The form was not signed. On February
7, 1996, Floren called Gedeon in to participate in a conference call
with Gloria Evans, a member of Marriott's legal staff. Evans told
Gedeon that Marriott would not sponsor him and that because Haiti
had a new president it would be better for him to return to Haiti
because "[y]our country is good now." Evans then instructed
Gedeon's supervisor to terminate Gedeon immediately, which he did.
Marriott contends that it terminated Gedeon for falsification of the
Form I-9 and misrepresentation of his position and salary on the labor
certification application.

Gedeon filed a charge of employment discrimination based upon
national origin with the Equal Employment Opportunity Commission
(EEOC). The EEOC found insufficient evidence of a statutory viola-
tion, and closed its investigation. Gedeon then filed suit in the district
court alleging discrimination in the termination of employment on
account of race and national origin, and wrongful termination in vio-
lation of public policy.

Marriott filed a motion to dismiss or in the alternative for summary
judgment. The district court found that Gedeon could not proceed on
his claim of race discrimination because it was not presented to the
EEOC. The court further found that Gedeon did not establish a prima
facie case of national origin discrimination. Accordingly, the court
dismissed his action. Gedeon timely appealed.

The district court properly dismissed the race discrimination claim.
Gedeon's EEOC charge only alleges that Marriott discharged him
because of his nationality. The rest of the charge is also limited to
nationality discrimination. Gedeon never discussed race discrimina-

                     3
tion in his EEOC charge. Gedeon also concedes that he did not raise
this claim.

This court has held that:

          [t]he allegations contained in the administrative charge of
          discrimination generally operate to limit the scope of any
          subsequent judicial complaint. Only those discrimination
          claims stated in the initial charge, those reasonably related
          to the original complaint, and those developed by reasonable
          investigation of the original complaint may be maintained in
          a subsequent Title VII lawsuit.

Evans v. Technologies Applications & Serv. Co. , 80 F.3d 954, 962-63
(4th Cir. 1996) (citation omitted). Gedeon now claims that the racial
discrimination is related to, or grows out of, the allegations of dis-
crimination on the basis of nationality because all Haitians are black.
However, he could have requested an investigation of racial discrimi-
nation when filing with the EEOC. Gedeon admits that they are two
different forms of discrimination. Gedeon's racial discrimination
claim is not sufficiently similar to a nationality discrimination claim
to merit considering the claims to be related. Cf. Nealon v. Stone, 958
F.2d 584, 590 (4th Cir. 1992). Accordingly, we affirm the district
court's dismissal of the racial discrimination claim.

To establish a prima facie case of discriminatory discharge under
Title VII, Gedeon must establish that he is a member of a protected
class, he was qualified for the job he held and performed it satisfacto-
rily, in spite of his qualifications and performance Marriott discharged
him, and that the circumstances of the discharge raise the inference
of discrimination. See Carter v. Ball, 33 F.3d 450, 458-59 (4th Cir.
1994).1
_________________________________________________________________
1 Gedeon may not meet the second requirement, that he is qualified for
the position he held. Gedeon argues that he was qualified for the job
because he received authorization to continue working under the grand-
father clause of the Immigration Reform and Control Act of 1986
(IRCA), 8 U.S.C.A. § 1324a(a)(2) (Supp. 1996), which states that the
Act will not apply to individuals hired before the Act's enactment. The

                    4
Regardless of whether Gedeon met the required elements of the
prima facie case, Marriott has articulated a legitimate, non discrimina-
tory reason for Gedeon's discharge. See St. Mary's Honor Ctr. v.
Hicks, 509 U.S. 502, 514-15 (1993). Marriott alleges that due to two
material misrepresentations Gedeon made to Marriott that it discov-
ered in the course of its investigation of Gedeon's Application for
Alien Employment Certification, Marriott terminated his employment.2
The first misrepresentation was Gedeon's signature on the I-9 form,
where he claimed to be a United States citizen. At the time, Gedeon
was not a United States citizen. The second misrepresentation was the
incorrect employment position information supplied by Gedeon on
the Application for Alien Employment Certification.

Even though Marriott prepared the I-9 form for Gedeon to sign and
Gedeon did not have a good understanding of the English language,
Gedeon is still responsible for the information he swears to. In addi-
tion, he reported an incorrect job description and wage information on
the Application for Alien Employment Certification. Finally, Gedeon
did not put forth any evidence that his termination for providing false
information in these documents was pretextual. He does not present
any evidence that his termination was based upon a discriminatory
motive. Indeed, Gedeon's supervisor even assented to Marriott's
sponsorship of Gedeon on his labor certification. It was not until
Floren discovered the misrepresentations on this certification that any
adverse employment action was taken against him. Therefore, this
_________________________________________________________________
relevant issue is whether Gedeon was qualified at the time Marriott hired
him. Gedeon was an illegal alien when he was hired by Marriott in early
1987 and his citizenship was misrepresented on the I-9 form. This court
has a case pending on in banc rehearing, Egbuna v. Time-Life Libraries,
Inc., 95 F.3d 353 (4th Cir. 1996) (vacated), that presents the issue of
whether an alien without employment authorization is qualified for
employment under the McDonnell Douglas framework. Even if the court
finds that an alien without employment authorization is "qualified for
employment," Marriott was entitled to summary judgment.

2 In Marriott's materials supporting its motion for summary judgment,
Marriott submitted the personnel action sheet terminating Gedeon. It
only gives a numerical termination code without stating what the code
number stands for.

                    5
case is not subject to an after-acquired evidence analysis. See Russell
v. Microdyne Corp., 65 F.3d 1229, 1237-38 (4th Cir. 1995). Finally,
Marriott cannot legally employ an alien without employment authori-
zation. See 8 U.S.C.A. § 1324a(a)(1) (West Supp. 1998).

We therefore affirm the district court order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    6